Citation Nr: 0021632	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  97-21 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cancer of the throat, 
claimed secondary to tobacco use.


REPRESENTATION

Appellant represented by:	Silas C. Wolf, Jr., Attorney 
at law


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The veteran, who had active service from July 1952 
to July 1955, appealed that decision to the Board.

In October 1998, the Board denied the veteran's claim for 
service connection.  The veteran filed a timely Notice of 
Appeal of the Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In July 1999 the 
veteran's counsel and VA counsel filed a joint motion to 
remand the issue.  On July 21, 1999, the Court granted the 
joint motion, and ordered that the October 1998 Board 
decision be vacated.  A remand by the Board for further 
adjudication was then ordered by the Court pursuant to 
38 U.S.C.A. § 7252(a).


REMAND

One asserted deficiency in the rating process cited in the 
July 1999 joint motion was that the RO did not advise the 
veteran of a component of a well-grounded claim.  
Specifically, the RO did not inform him that a well-grounded 
claim for service connection for cancer of the throat, 
claimed secondary to tobacco use, was to establish that he 
became nicotine dependent during service.  In this regard, 
the joint motion stated that neither the rating decision on 
appeal nor the June 1997 statement of the case informed the 
veteran that he needed to establish that he became nicotine 
dependent during service.  The parties moved to remand for 
the RO to inform the veteran of this avenue of establishing a 
well-grounded claim.  Similarly, the parties requested in the 
joint motion that the veteran be informed of the need for 
medical evidence demonstrating treatment or diagnosis of 
nicotine dependence during service.

The Board requests that the RO again inform the veteran that 
an alternative avenue to establish a well grounded claim 
includes medical evidence that in-service tobacco use led to 
post-service cancer of the throat.

Finally, the Brief on Appeal submitted by the veteran's 
attorney stated that the October 1998 Board decision cited 
the Diagnostic and Statistical Manual of Medical Disorders, 
Fourth Edition (DSM-IV) as to nicotine addiction.  The Brief 
on Appeal also requested that a remand include notice to the 
veteran of the criteria for nicotine dependence contained in 
the DSM-IV guidelines. 

In light of the above, this claim is REMANDED for the 
following:

1.  The RO is requested to inform the 
veteran that he could establish a well-
grounded claim for service connection by 
submitting medical evidence that would 
reflect that he became nicotine dependent 
during service.  The RO is also requested 
to inform the veteran of the need for 
medical evidence demonstrating treatment 
or diagnosis of nicotine dependence 
during service.

2.  The RO is requested to inform the 
veteran that an alternative method of 
establishing a well-grounded claim for 
service connection is to submit medical 
evidence that in-service tobacco use, as 
opposed to post service tobacco use, led 
to or was the proximate cause of his 
cancer of the throat.

3.  The RO is requested to inform the 
veteran of the DSM-IV criteria for 
nicotine dependence.

4.  Upon completion of the above 
development, the RO is requested to 
readjudicate the veteran's claim for 
service connection based upon all of the 
evidence of record.  If the veteran's 
claim is not granted in full, the veteran 
and his attorney should be furnished an 
appropriate supplemental statement of the 
case and be afforded an appropriate 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The purpose of this remand is to comply with instructions 
issued by the Court.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




